KEITH, Circuit Judge, concurring.
Although I agree that the district court’s opinion should be affirmed, I write separately to note my disagreement with the application of the law-of-the-case doctrine to reach this result.
The law-of-the-case doctrine “expresses the practice of the courts generally to refuse to reopen what has been decided.” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988) (quoting Messinger v. Anderson, 225 U.S. 436, 444, 32 S.Ct. 739, 56 L.Ed. 1152 (1912)). This Court has particularly recognized the import of this doctrine when a case is transferred from one judge to another “inasmuch as ‘[t]he utility of such a transfer would be seriously compromised if the fact of a transfer were to be treated as an invitation to seek a second opinion on every pre-transfer ruling. ...”’ Gillig v. Advanced Cardiovascular Systems, Inc., 67 F.3d 586, 590 (6th Cir.1995)(quoting 1b James W. Moore Et Al., Moore’s Federal Practice ¶ 0.404[4-2](2d ed.1994)). See also Christianson, 486 U.S. at 816, 108 S.Ct. 2166 (“[TJrans-feree courts that feel entirely free to revisit transfer decisions of a coordinate court threaten to send litigants into a vicious circle of litigation.”). Accordingly, coordinate courts are instructed “to depart from a prior holding if convinced that it is clearly erroneous and would work a manifest injustice.” Arizona v. California, 460 U.S. 605, 618 n. 8, 103 S.Ct. 1382, 75 L.Ed.2d 318 (1983). To deem otherwise would undermine the strength of final determinations and would foster an air of paternalism. Under this construct, it is difficult to conceive how Judge Thomas’s twenty year relationship1 with the details of this case, coupled with his interpretation of an inordinate amount of testimonial and statistical evidence, could be overturned as clearly erroneous. Indeed, the Supreme Court has held that
[I]f the district court’s account of the evidence is plausible in light of the record viewed in its entirety, the court of appeals [and coordinate courts] may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently. When there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.... This is so even when the district court’s findings do not rest on credibility determinations, but are based instead on physical documentary evidence or inferences from other facts.
Anderson v. Bessemer City, 470 U.S. 564, 573-574, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985)(emphasis added) (citations omitted). See also Owens-Illinois, Inc. v. Aetna Casualty & Surety Company, 990 F.2d 865, 870 (6th Cir.1993).
The instant matter, however, is factually distinct from the extraordinary circumstances that are normally required to overturn a court’s evidentiary findings. District Court Judge Thomas granted the Plaintiff-Intervenors’ motion to “alter or amend” the judgment. It is long-settled that when a final judgment is reopened the judgment remains subject to the control of the court until the motion is disposed of and, until that time, does not become final. See generally, e.g., Fed.R.App.Pro. 4(a)(4) (discussing the effect of a motion to alter or amend on a final order of judgment). See also Kingman & Co. v. Western Mfg. Co., 170 U.S. 675, 18 S.Ct. 786, 42 L.Ed. 1192 (1898), Moreover, once the judgment is reopened “[a] judge may enlarge the issues to be considered in acting under Rule 59.” Charles v. Daley, 799 F.2d 343, 347 (7th Cir.1986). In this matter, as not*256ed by the majority, Judge Thomas notified the “parties that his earlier finding of a pattern or practice of discrimination was subject to revision following the Stage II hearing.” Consequently, Judge Thomas “put the parties on notice” that the issue of pattern or practice could be revisited and, yet, the parties failed to object to this broadened inquiry for the Stage II hearing.2 Accordingly, Judge Gwin was entitled to revisit, amend or alter the earlier determinations and his subsequent ruling did not trigger law-of-the-case consequences.
Accordingly, for the above stated reasons, I respectfully CONCUR in the judgment rendered by the majority.

. District Court Judge William K. Thomas entered the consent decree. Prior to the additional Rule 59 hearings, Judge Thomas, who had presided since 1972, retired. The case was transferred to Judge James S. Gwin.


. Presumably, Plaintiff-Intervenors did not object to tire widened scope of inquiry because they believed that any determinations made in the Stage II hearing would inure to their benefit.